      Case 1:18-cv-11702-CM Document 20 Filed 01/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DANONE, US, LLC,
                                                 Case No. 1:18-CV-11702
                            Plaintiff,

                      -v-                        STIPULATION AND [PROPOSED]
                                                 ORDER REGARDING EXTENSION
CHOBANI, LLC,                                    OF TIME TO RESPOND TO
                            Defendant.           COMPLAINT



       Plaintiff Danone, US, LLC (“Dannon”) and Defendant Chobani, LLC

(“Chobani”) hereby stipulate and request that the Court enter an order as follows:

       WHEREAS the Complaint in this action was served on Chobani on December 14,

2018; and

       WHEREAS, Chobani’s deadline to answer or otherwise respond to the Complaint

is currently January 4, 2018;

       WHEREAS, Chobani previously requested that the Court adjourn the January 7,

2019 hearing on Dannon’s motion for a preliminary injunction to January 8, 2019 and the

Court granted that request; and

       WHEREAS, extending Chobani’s time to answer or otherwise respond to the

Complaint will not affect any other deadlines in this case;

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for the parties that the time within which the Chobani may move, answer or

otherwise respond to the Complaint, is hereby extended from January 4, 2019 to and

including February 1, 2019.




ny-1356753
       Case 1:18-cv-11702-CM Document 20 Filed 01/01/19 Page 2 of 2



       ACCORDINGLY, IT IS HEREBY ORDERED THAT the deadline for Chobani

to answer, move to dismiss, or otherwise respond to the Complaint shall be extended

from January 4, 2019 to and including February 1, 2019.


Dated: New York, New York
       January 2, 2019

VENABLE LLP                                      MORRISON & FOERSTER LLP

 By:    ___/s/ Marcella Ballard______              By:    ___/s/ Jamie A. Levitt______

 Marcella Ballard                                  Jamie A. Levitt
 Angel A. Garganta (pro hac vice)                  Adam J. Hunt
 1270 Avenue of the Americas                       250 West 55th Street
 New York, New York 10020                          New York, New York 10019-9601
 Telephone: (212) 218-2100                         Telephone: (212) 468-8000
                                                   Facsimile: (212) 468-7900
 Facsimile: (212) 218-2200                         Email: jlevitt@mofo.com
 Email: mballard@venable.com                       Email: adamhunt@mofo.com

 Attorneys for Plaintiff Danone, US, LLC           Attorneys for Defendant Chobani, LLC




Entered this ____ day of            , 2019


                                                   The Honorable Colleen McMahon
                                                   United States District Court Judge




                                             2
ny-1356753
